ORDER

PER CURIAM.
Defendant appeals from the judgment following his conviction by a jury for murder in the first degree in violation of section 565.020.1, RSMo 1994, and for armed criminal action in violation of section 571.015, RSMo 1994. Defendant was sentenced by the court as a prior offender to a term of life imprisonment on the first degree murder count and twenty years imprisonment on the armed criminal action count with the sentences to run consecutively.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).